DETAILED ACTION
This action is responsive to the Amendments and Remarks received 11/05/2020 in which claim 9 is cancelled, claims 1–8 (claim 6 is listed as amended, but no amendments seem to be present) and 10–16 are amended, and no claims are added as new claims.
Response to Arguments
Examiner finds the present amendments to the claims overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Remarks, 8–9.  Accordingly, the rejections are withdrawn.
On pages 9–10 of the Remarks, Applicant contends the cited prior art fails to teach or suggest “updating and storing the first probability of the context value according to the coded binary symbol.”  Specifically, Applicant contends the prior art teaches using “the same probability p(t) that is used for coding the binary symbol…is then stored for coding subsequent binary symbols.”  Examiner understands Applicant’s argument to be that the prior art merely teaches setting an initial probability and then using the probability model for all the rest of the symbols.  Examiner disagrees, finding such an argument overlooks the teaching that the context models (probability models) are adaptive.  While a straight probability of .5 (50%) can be used for all coded symbols (as used in the example in Gamei, ¶ 0130, cited under the Conclusion Section of this Action), that would simply constitute binary arithmetic coding (BAC) not CABAC.  While Gamei uses an example .5 probability model for all symbols to help illustrate the concept, Gamei’s ¶ 0138 then explains the context variable can indicate many different probabilities (64 in one embodiment).  In addition, Wikipedia, Sasai, and Okawa, also i (t) is probability value up-dated using recently came symbol y; and pi (t-1) value of probability at previous step.”  Therefore, because the skilled artisan would understand that a teaching of CABAC means adapting its probability model (a.k.a. context model), it is unreasonable to contend the prior art does not teach “updating and storing the first probability of the context value according to the coded binary symbol,” as Applicant avers.  For the foregoing reasons, Examiner is unpersuaded of error.  Accordingly, the rejections under 35 U.S.C. 103 are maintained.
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2, 8, and 12–16 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for 
In claims 2, 8, and 12–16, Applicant uses the phrase “processor configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 2, 8, and 12–16 could be broadly construed as software modules or subroutines, or a computer or similar processing circuit or system of processors.  Regarding the interpretation that the units might be a processor or group of processors, the Examiner considered whether the functions recited in claims 2, 8, and 12–16 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8 and 10–16 are rejected under 35 U.S.C. 103 as being unpatentable over Alshin et al., “High Precision Probability Estimation For CABAC,” 2014 (herein “Alshin-1”), and Alshin (US 2017/0339413 A1) (herein “Alshin-2”).
Regarding claim 1, the combination of Alshin-1 and Alshin-2 teaches or suggests a method for context-adaptive binary arithmetic coding a sequence of binary symbols representing a syntax element related to video data or a syntax element relative to a video data, wherein the method comprises, for each binary symbol of the sequence of binary symbols (Alshin-1, Abstract:  teaches CABAC for video coding):  obtaining a context value from a context model for a binary symbol, the context value comprising bits representing a first probability for the binary symbol to be equal to a binary value (Alshin, Section 2:  “Different syntax elements are grouped according to similarity of statistics and each group utilize its own context model in H.265/HEVC CABAC.”; Examiner notes the skilled artisan knows context models are probability models; Alshin, Section 1:  “Initial value of probability for each symbol is predetermined in CABAC.”; Alshin-1 does not appear to explicitly explain that which everyone knows, which is that the context model is signaled using a binary value; Alshin-2, ¶ 0002:  teaches ctxIdx is a context value for determining a context model; see also Alshin-2, ¶ 0169); determining a second probability by modifying the first probability according to at least one previously coded binary symbol of the sequence of binary symbols (Alshin-1, Section 1:  “In other words it describes how many of the previously encoded bins have significant influence to the current probability estimation.”; Alshin-1, Section 1:  “But during encoding and decoding processes probability is updated using estimation (1) implemented in integer arithmetic.”; Alshin-1, Section 1:  describes the previously-mentioned update process for the probability estimation of a time-series of symbols “tak[es] into account previous statistics p(t-1)” by weighting; Examiner notes Alshin-2 teaches similar features throughout); arithmetic coding the binary symbol based on the second probability (Alshin-1, Abstract:  explains CABAC is Context-Adaptive Binary Arithmetic Coding; In other words, the whole point is arithmetic coding); and updating and storing the first probability of the context value according to the coded binary symbol (Alshin-1, Abstract:  explains CABAC is Context-Adaptive Binary Arithmetic Coding; In other words, the whole point is to update and store the probability as symbols are coded since the adapt to the actual symbols being coded (the context); Put yet another way, adaptation as a concept is simply not possible without updating and storing; Alshin-1, Introduction, states, “One of the key CABAC features is probability adjustment on [the] fly.”; Alshin-1, Introduction:  “But during encoding and decoding processes probability is up-dated using estimation (1) implemented in integer arithmetic.”; Alshin-1, Introduction:  “Here pi (t) is probability value up-dated using recently came symbol y; and pi (t-1) value of probability at previous step.”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Alshin-1, with those of Alshin-2, because both references are drawn to the same field of endeavor, because both references have common authorship, and because such a combination represents a mere combination of prior art elements, according to known methods to yield a predictable result.  This rationale applies to all combinations of Alshin-1 and Alshin-2 in this Office Action unless otherwise noted.
Claim 2 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 3, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 1, wherein the context value further comprises a bit representing a most probable binary value of the binary symbol and the bits represent the first probability for the binary symbol to be equal to the most probable binary value (Alshin-2, ¶ 0169:  teaches that CABAC uses a combination of 
Regarding claim 4, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 1, wherein determining the second probability by modifying the first probability according to at least one previously coded binary symbol of the sequence of binary symbols comprises:  obtaining a probability adjusting value from a weighted value of the at least one previously coded binary symbol of the sequence of binary symbols; determining the second probability by adding the probability adjusting value to the first probability (Alshin-1, Section 1, Equation 2 or 3:  teaches a given probability is the sum of the probability and weighted probabilities for previously coded symbols; see also corresponding description text).
Regarding claim 5, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 4, wherein the probability adjusting value is obtained from a weighted value of the at least one previously coded binary symbol of the sequence of binary symbols by:                                 
                                    
                                        
                                            ∆
                                             
                                            =
                                             
                                            
                                                
                                                    ∆
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        j
                                                        =
                                                        A
                                                    
                                                    
                                                        K
                                                    
                                                
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                             
                                        
                                        
                                    
                                
                            where Δ0 is a constant value, wj is a weighting value associated with the at least one of previously coded binary symbol of the sequence of binary symbols and fj is the value of the at least one previously coded binary symbol of the sequence of binary symbols (Alshin-1, Section 1:  explains the repeated update of the probability model for CABAC “is equivalent to a weighted sum” plus an initial probability).
Regarding claim 6, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 3, wherein the probability adjusting value is selected from a set of potential values, each defined according to the values of at least one previously coded binary symbol of the sequence of binary symbols (Alshin-1, Section 1, Fig. 2 (and under Fig. 2):  explains that different alpha values can be used to calculate the weighted probability value; While Alshin-1 uses a weighted average from different alphas, one skilled in the art would have been just as motivated to pick a single, best performing alpha after trying a few, or according to a known convention; see also Alshin-1, Eq. 5:  demonstrating prior art knowledge of known optimal values of alpha based on experimentation).
Claim 7 lists the same elements as claim 1, but its preamble is drawn to its use in a video encoder or decoder.  Because CABAC is a conventional entropy encoding technology for video coding, the rejection of claim 1 applies to the instant claim.
Claim 8 lists the same elements as claim 1, but its preamble is drawn to its use in a video encoder or decoder.  Because CABAC is a conventional entropy encoding technology for video coding, the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 11, the combination of Alshin-1 and Alshin-2 teaches or suggests the method of claim 1 wherein the weighting value associated with a previously coded binary symbol of the sequence of binary symbols depends on the Euclidean distance between the previously coded binary symbol and the current binary symbol of the sequence of binary symbols to be coded (Alshin-1, Section 1:  “weights of previous observations decrease geometrically with age.”  Examiner notes that the instant claim drawn to Euclidean distance is nothing but a mere abstraction; Evidence for this can be found in the fact that Alshin-1 describes the concept as “age” while Applicant describes it as “distance”; At first glance, the two concepts might seem disparate; However, because the technology involves coding a serialized data stream (Alshin-1 describes it as a “time series”) distance and age are synonymous).
Claim 12 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 13 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 14 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 15 lists the same elements as claim 6, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 16 lists the same elements as claim 11, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamei (US 2016/0373788 A1) provides a high-level overview of how CABAC works (¶ 0094 and ¶ 0113 et seq.), explains that context model and probability model are synonymous (e.g. ¶ 0095), and provides a very helpful example of how CABAC works (¶ 0130 et seq.).
Sasai (US 2013/0136375 A1), which provides the definition as follows:  “Context adaptive binary arithmetic coding is arithmetic coding in which a variable probability updated based on coded data is used.”
Okawa (US 2014/0334538 A1) teaches, “Then, each time a binary signal is coded, the occurrence probability table is updated based on statistical information indicating whether the coded binary signal is the most probable symbol.”
Wikipedia’s Entry on “CABAC,” one of the steps in CABAC is “Probability update:  The selected context model is updated based on the actual coded value. (e.g. if the bin value was “1”, the frequency count of “1”s is increased).”  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481